Proceeding under article 78 of the Civil Practice Act to review a determination of the Zoning-Board of Appeals of the Village of Cornwall which denied petitioner’s application for -a building permit to erect a gasoline filling station on petitioner’s property situated in -a general business district under the local zoning ordinance. The proceeding was transferred to this court for disposition pursuant to section 1296 of the Civil Practice Act. Determination confirmed, with $50 costs and disbursements. No opinion. Nolan, P. J., Wenzel and Beldoek, JJ., concur; Murphy and Ughetta, JJ., dissent and vote to annul the determination, with the following memorandum: There is no evidence in fact which would warrant a finding that the proposed use would result in odors, vibration, noise and fumes. The ordinance does not prohibit such results except when they are noxious, offensive and seriously detrimental. The evidence adduced with respect to undesirable noise applies to other properties which are operated as a garage and as a repair facility, or which are put to uses other than that of the modem gasoline filling station proposed to be erected. Remedies are available for any subsequent actual use of the premises in violation of the ordinance.